           CASE 0:19-cv-02820-NEB-TNL Doc. 42 Filed 10/30/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


  Raphael Mendez,                                              Case No. 19-cv-2820 (NEB/TNL)

                             Plaintiff,

  v.                                                                           ORDER

  FMC Facility Section et al.,

                             Defendants.


        This matter comes before the Court on a “reply” from pro se Plaintiff Raphael

Mendez, ECF No. 35, and Defendants’ Motion to Dismiss, ECF No. 36.

                     I. REQUEST FOR APPOINTMENT OF COUNSEL

        To the extent Plaintiff’s reply can be construed as requesting the appointment of

counsel, Plaintiff’s request is denied. See, e.g., Stone v. Harry, 364 F.3d 912, 915 (8th Cir.

2004) (liberally construing pro se submissions).

        Plaintiff has been civilly committed pursuant to 18 U.S.C. § 4246, 1 and is currently

being held at the Federal Medical Center located in Rochester, Minnesota. Compl. ¶¶ 1-2

2, ECF No. 1. Plaintiff states that he is entitled to “competent representation[] while in the

care [and] custody of the U.S. Atty. General,” citing 18 U.S.C. § 4246. A person has a

statutory right to counsel in civil-commitment proceedings under 18 U.S.C. § 4246. 18


1
  See, e.g., Mendez v. Peterson, No. 16-cv-2644 (ADM/BRT), 2018 WL 2193108, at *1 (D. Minn. May 14, 2018)
(civil commitment in 1991 in the Eastern District of North Carolina) (citing Mendez v. Bureau of Prisons, No. 08-
cv-4971 (JMR/RLE), 2009 WL 3856925, at *1 (D. Minn. Nov. 17, 2009)); see also, e.g., Mendez v. Paul, No. 19-
cv-183 (PAM/LIB), 2019 WL 5150038, at *3 (D. Minn. July 23, 2019), report and recommendation adopted, 2019
WL 3928871 (D. Minn. Aug. 20, 2019), aff’d, No. 19-2935, 2020 WL 1154790 (8th Cir. Jan. 22, 2020).

                                                        1
           CASE 0:19-cv-02820-NEB-TNL Doc. 42 Filed 10/30/20 Page 2 of 4




U.S.C. § 4247(d); United States v. Reynolds, 163 F. App’x 436, 437 (8th Cir. 2006) (per

curiam). This civil action is not, however, a proceeding to determine Plaintiff’s mental

condition and “whether [he] is presently suffering from a mental disease or defect as a

result of which his release would create a substantial risk of bodily injury to another person

or serious damage to property of another.” 2 18 U.S.C. § 4246(a); see 18 U.S.C. § 4247(d).

         Outside of such proceedings, there is no constitutional or statutory right to the

appointment of counsel in civil cases. Ward v. Smith, 721 F.3d 940, 942 (8th Cir. 2013)

(per curiam); accord Phillips v. Jasper Cty. Jail, 437 F.3d 791, 794 (8th Cir. 2006) (same).

In deciding whether appointment of counsel is warranted, courts consider the factual and

legal complexity of the case, the plaintiff’s ability to investigate facts, whether the

proceeding involves conflicting testimony, and the plaintiff’s ability to present his claims.

Phillips, 437 F.3d at 794.

         Plaintiff’s filings to date demonstrate his ability to articulate his position to the Court

and a basic understanding of legal procedure, and the factual and legal issues in this case

are not uniquely complex. See Ward, 721 F.3d at 942; Phillips, 437 F.3d at 794. Moreover,

Plaintiff has demonstrated no specific impediment to representing his own interests. See

Trotter v. Lawson, 636 F. App’x 371, 373 (8th Cir. 2016) (per curiam); Ward, 721 F.3d at




2
 And to the extent Plaintiff attempted to challenge his civil commitment in this case, this claim was previously
dismissed under Heck v. Humphrey, 512 U.S. 477 (1994). See generally ECF No. 9. See also Paul, 2020 WL
563941, at *2 & n.3 (stating “[i]f Mendez wants to challenge the validity of his civil commitment, he will have to do
so by filing a petition for habeas corpus pursuant to 28 U.S.C. § 2241” and noting “Mendez knows well how to file a
habeas action”) (citing cases).


                                                         2
         CASE 0:19-cv-02820-NEB-TNL Doc. 42 Filed 10/30/20 Page 3 of 4




942; Phillips, 437 F.3d at 794. Therefore, Plaintiff’s request for the appointment of counsel

is denied.

                               II. MOTION TO DISMISS

       Defendants have filed a Motion to Dismiss, ECF No. 36. This motion has been

referred to the undersigned for a report and recommendation pursuant to 28 U.S.C. § 636.

       Briefing on the motion shall occur as follows:

              1. Plaintiff’s response is due on or before November 24, 2020.

              2. Defendants’ reply is due on or before December 8, 2020.

The motion will then be deemed submitted and the Court will issue its report and

recommendation based on the papers, without a hearing.

       All prior consistent Orders remain in full force and effect. Failure to comply with

any provision of this Order or any other prior consistent Order shall subject the non-

complying party, non-complying counsel and/or the party such counsel represents to any

and all appropriate remedies, sanctions and the like, including without limitation:

assessment of costs, fines and attorneys’ fees and disbursements; waiver of rights to object;

exclusion or limitation of witnesses, testimony, exhibits and other evidence; striking of




                                 [Continued on next page.]




                                             3
        CASE 0:19-cv-02820-NEB-TNL Doc. 42 Filed 10/30/20 Page 4 of 4




pleadings; complete or partial dismissal with prejudice; entry of whole or partial default

judgment; and/or any other relief that this Court may from time to time deem appropriate.



      IT IS SO ORDERED.



Date: October 30 , 2020                                       s/ Tony N. Leung
                                                       Tony N. Leung
                                                       United States Magistrate Judge
                                                       District of Minnesota


                                                       Mendez v. FMC Facility Section
                                                       et al.
                                                       Case No. 19-cv-2820 (NEB/TNL)




                                            4
